Exhibit 10.38
PERFORMANCE SHARE AGREEMENT
     Total System Services, Inc. (“Company”) confirms that, effective
[                    ], you, [                    ], were awarded the
opportunity to receive Performance Shares with an initial economic value of
one-half of [XXX%] of your base salary on [December 31, 20XX], subject to
adjustment based on specified performance measures for the period [20XX-20XX
(the “20XX – 20XX Performance Opportunity”)]. The [20XX-20XX Performance
Opportunity] will be converted into Performance Shares pursuant to the
provisions of Section 1 below. The Performance Shares that you receive in
connection with this [20XX – 20XX Performance Opportunity], if any, are subject
to the terms and conditions of this Performance Share Agreement (this
“Agreement”) and the Company’s [2008] [2007] Omnibus Plan (the “Plan”). Any
other capitalized word used in this Agreement and not defined in this Agreement,
including each form of that word, is defined in the Plan.
     1. Standard Performance Terms.
          (a) The terms of this Section 1 shall be referred to as the “Standard
Performance Terms” and will apply to your Performance Shares except in so far as
Sections 2 (Change of Employment Status) or 3 (Change of Control) apply.
          (b) Two Performance Periods. The number of Performance Shares you
receive in connection with this [20XX-20XX Performance Opportunity] will be
determined on the basis of the Company’s performance during two periods. The
initial performance period for your Performance Shares (the “Initial Performance
Period”) will begin on [January 1, 20XX and end on December 31, 20XX]. The
secondary performance period for your Performance Shares (the “Secondary
Performance Period”) will begin on [January 1, 20XX and end on December 31,
20XX].
          (c) EPS Performance Measure for Initial Performance Period. The
[20XX-20XX Performance Opportunity] shall be adjusted after the end of the
Initial Performance Period based on the Company’s earnings per share growth
during the Initial Performance Period. Within 90 days after the beginning of the
Initial Performance Period, the Committee will establish a schedule of
multipliers ranging from zero to 200% of the [20XX – 20XX Performance
Opportunity] based upon the Company’s earnings per share goals for [20XX]. After
the end of the Initial Performance Period, the Committee will certify a
multiplier (the “Multiplier”) based on the actual change in earnings per share
and the schedule established by the Committee; provided, however, that the
Committee has the right to exercise downward discretion and reduce the
Multiplier below the percentage established in the schedule. You will receive an
initial number of Performance Shares (your “Initial Performance Shares”)
determined as follows: (1) the product of the [20XX-20XX Performance
Opportunity] and the Multiplier, divided by (2) the closing price of the
Company’s Shares on the New York Stock Exchange on the date the Committee
certifies the Multiplier.

 



--------------------------------------------------------------------------------



 



          (d) TSR Performance Measure for Secondary Performance Period. Your
Initial Performance Shares will be adjusted after the end of the Secondary
Performance Period based on the Company’s Total Shareholder Return (“TSR”)
relative to other companies in the Standard and Poor’s Technology Index
determined in accordance with the table below. For this purpose, TSR shall
equal: (a) the change in Company’s stock price during the Secondary Performance
Period plus dividends paid to the Company’s shareholders during the Secondary
Performance Period; divided by (b) the Company’s Share price at the beginning of
the Secondary Performance Period.

                  Company Rank in         3-Year TSR versus Peers   Percentile*
  TSR Multiplier  
Top 20%
  81st to 100th     120 %
Next 20%
  61st to 80th     110 %
Middle 20%
  41st to 60th     100 %
Next 20%
  21st to 40th     90 %
Bottom 20%
  0th to 20th     80 %

 

*   There is no interpolation between percentiles.

After the end of the Secondary Performance Period, the Committee will certify a
percentage adjustment (the “TSR Multiplier”) in accordance with the table, and
you will receive a final number of Performance Shares (your “Final Performance
Shares”) determined as follows: the product of (1) the Initial Performance
Shares, and (2) the TSR Multiplier.
     Your Final Performance Shares will be due and payable in Shares as soon as
administratively practical following the date the Committee certifies the TSR
Multiplier.
     2. Change of Employment Status. Except as otherwise provided in this
Section 2 or Section 3, you must remain employed with the Company or an
Affiliate through the Secondary Performance Period in order to be fully vested
in your Final Performance Shares. For purposes of this Section 2, your transfer
between the Company and an Affiliate, or among Affiliates, will not be a
termination of employment. In the event of a Change of Control, any applicable
terms of Section 3 (Change of Control) will supersede the terms of this
Section 2.
          (a) Long-Term Disability. In the event you qualify for long-term
disability benefits under a plan or arrangement offered by the Company or an
Affiliate for its employees, the Standard Performance Terms will continue to
apply to your Performance Shares. The amount paid to you at the end of the
Secondary Performance Period will be prorated based on the ratio of number of
months you were employed during the Secondary Performance Period to the total
number of months in the Secondary Performance Period. Partial months of
employment will be counted as full months for purposes of this calculation.

2



--------------------------------------------------------------------------------



 



          (b) Death. In the event that your employment with the Company or an
Affiliate terminates due to your death during the Initial Performance Period,
then your beneficiary shall receive a cash payment determined in accordance with
Section 3(a) below. In the event that your employment with the Company or an
Affiliate terminates due to your death during the Secondary Performance Period,
then your beneficiary will receive Shares calculated in accordance with Section
3(b) below.
          (c) Retirement. If your employment with the Company or an Affiliate
terminates on or after your early retirement date, which is defined as
attainment of age 62 with 15 or more years of service, or your normal retirement
date, which is defined as attainment of age 65, the Standard Performance Terms
will continue to apply to your Performance Shares. The amount paid to you at the
end of the Secondary Performance Period will be prorated based on the ratio of
number of months you were employed during the Secondary Performance Period to
the total number of months in the Secondary Performance Period. Partial months
of employment will be counted as full months for purposes of this calculation.
          (d) Other Termination of Employment. Unless the Committee determines
otherwise, if you voluntarily terminate employment, or if you are involuntarily
terminated by the Company or an Affiliate, before the end of the Second
Performance Period, your [20XX – 20XX Performance Opportunity] and any Initial
Performance Shares received in connection therewith will be forfeited
immediately.
     3. Change of Control. In the event of a Change of Control and your
subsequent termination of employment within two years following the date of such
Change of Control (and before the end of the Secondary Performance Period)
either (i) by the Company for any reason other than Cause or (ii) by you for
Good Reason (as the terms “Cause” and “Good Reason” are defined in the Company’s
Change of Control Plan Document, the provisions of which are incorporated herein
by reference), you will receive benefits calculated as follows:
          (a) if the termination of employment occurs during the Initial
Performance Period, you will receive a cash payment equal to the product of
(1) your [20XX-20XX Performance Opportunity] and (2) the Multiplier that
corresponds to the attainment of the target performance level for the Initial
Performance Period; or
          (b) if the termination of employment occurs during the Secondary
Performance Period you will receive Shares equal to your Initial Performance
Shares (i.e., your Initial Performance Shares will not be adjusted by the TSR
Multiplier).
     4. Nontransferability of Awards. Except as provided in Section 5 or as
otherwise permitted by the Committee, you may not sell, transfer, pledge, assign
or otherwise alienate or hypothecate any of your Performance Shares, and all
rights with respect to your Performance Shares are exercisable during your
lifetime only by you.

3



--------------------------------------------------------------------------------



 



     5. Beneficiary Designation. You may name any beneficiary or beneficiaries
(who may be named contingently or successively) who may then exercise any right
under this Agreement in the event of your death. Each beneficiary designation
for such purpose will revoke all such prior designations. Beneficiary
designations must be properly completed on a form prescribed by the Committee
and must be filed with the Company during your lifetime. If you have not
designated a beneficiary, your rights under this Agreement will pass to and may
be exercised by your estate.
     6. Tax Withholding. The Company will withhold from payment made under this
Agreement an amount sufficient to satisfy the minimum statutory Federal, state,
and local tax withholding requirements relating to payment on account of your
Performance Shares.
     7. Adjustments. In accordance with Section 4.4 of the Plan, the Committee
will make appropriate adjustments in the terms and conditions of your
Performance Shares in recognition of a corporate event or transaction affecting
the Company (such as a common stock dividend, common stock split,
recapitalization, payment of an extraordinary dividend, merger, consolidation,
combination, spin-off, distribution of assets to stockholders other than
ordinary cash dividends, exchange of shares, or other similar corporate change),
to prevent unintended dilution or enlargement of the potential benefits of your
Performance Shares. The Committee’s determinations in this regard will be
conclusive.
     8. Timing of Payment.
          (a) This Agreement is intended to comply with Code Section 409A and
shall be interpreted accordingly. If Shares are to be paid to you, you will
receive evidence of ownership of those Shares.
          (b) If payment is due and payable under Section 2(b), it will be made
as soon as administratively practicable following your death.
          (c) If payment is due and payable under Section 2(d), it will be made
six (6) months after the termination of your employment (or six (6) months after
your “separation from service” under Code Section 409A, if that is a different
date).
          (d) If payment is due and payable under Section 3, and the Change of
Control that causes payment to be due and payable is a “change of control” as
defined under Code Section 409A, such sum shall be paid to you within thirty
(30) days of your separation of employment. If payment is due and payable under
Section 3, and the Change of Control that causes payment to be due and payable
is not a “change of control” as defined under code Section 409A, such sum shall
be paid to you six (6) months after the termination of your employment (or six
(6) months after your “separation from service” under Code Section 409A, if that
is a different date).

4



--------------------------------------------------------------------------------



 



          (e) If payment is due and payable under the Standard Performance
Terms, payment will be made as soon as administratively practicable following
the date the Committee certifies the TSR Multiplier.
     9. Dividend Equivalents. After the Initial Performance Period, the Initial
Performance Shares will be credited with dividend equivalents equal to the
amount of cash dividend payments that would have otherwise been paid if the
shares of the Company’s common stock represented by the Initial Performance
Shares (including deemed reinvested additional shares attributable to the
Initial Performance Shares pursuant to this paragraph) were actually outstanding
multiplied by 80% (the “Dividend Equivalents”). These Dividend Equivalents will
be deemed to be reinvested in additional shares of the Company’s common stock
determined by dividing the deemed cash dividend amount by the Fair Market Value
of a share of the Company’s common stock on the applicable dividend payment
date. Such credited amounts will be added to the Initial Performance Shares and
will vest or be forfeited in accordance with Section 2 based on the vesting or
forfeiture of the initial Performance Shares to which they are attributable. In
addition, the Initial Performance Shares will be credited with any dividends or
distributions that are paid in shares of the Company’s common stock represented
by the Initial Performance Shares and will otherwise be adjusted by the
Committee for other capital or corporate events as provided for in the Plan.
     10. No Guarantee of Employment. This Agreement is not a contract of
employment and it is not a guarantee of employment for life or any period of
time. Nothing in this Agreement interferes with or limits in any way the right
of the Company or an Affiliate to terminate your employment at any time. This
Agreement does not give you any right to continue in the employ of the Company
or an Affiliate.
     11. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Georgia, regardless of
the law that might be applied under principles of conflict of laws. Any action
to enforce this Agreement or any action otherwise regarding this Agreement must
be brought in a court in the State of Georgia, to which jurisdiction the Company
and you consent.
     12. Miscellaneous. For purposes of this Agreement, “Committee” includes any
direct or indirect delegate of the Committee, and the word “Section” refers to a
Section in this Agreement. Any determination or interpretation by the Committee
pursuant to this Agreement will be final and conclusive. In the event of a
conflict between any term of this Agreement and the terms of the Plan, the terms
of the Plan control. This Agreement and the Plan represent the entire agreement
between you and the Company, and you and all Affiliates, regarding your
Performance Shares. No promises, terms, or agreements of any kind regarding your
Performance Shares that are not set forth, or referred to, in this Agreement or
in the Plan are part of this Agreement. In the event any provision of this
Agreement is held illegal or invalid, the rest of this Agreement will remain
enforceable. If you are an Employee of an Affiliate, your Performance Shares are
being provided to you by the Company on behalf of that Affiliate, and the value
of your Performance Shares will be considered a compensation

5



--------------------------------------------------------------------------------



 



obligation of that Affiliate. Your Performance Shares are not Shares and do not
give you the rights of a holder of Shares. The issuance of Shares pursuant to
your Performance Shares is subject to all applicable laws, rules and
regulations, and to any approvals by any governmental agencies or national
securities exchanges as may be required. No Shares will be issued if that
issuance would result in a violation of applicable law, including the federal
securities laws and any applicable state or foreign securities laws.
     13. Clawback Policy. The Committee may (in its sole discretion) direct that
the Company recover all or a portion of the Performance Shares or Shares you
receive pursuant to this Agreement if such Performance Shares or Shares are
determined using materially misstated financial information or other performance
metric criteria. The amount to be recovered shall be equal to the excess of the
Performance Shares or Shares you receive over the Performance Shares or shares
that you would have received had such financial information or performance
metric been fairly stated, or any greater or lesser amount (up to all of the
Performance Shares or Shares) that the Committee shall determine. The Committee
shall determine whether the Company shall effect any such recovery: (i) by
seeking repayment, (ii) by reducing (subject to applicable law and the terms and
conditions of the applicable plan, program or arrangement ) the amount that
would otherwise be payable under any compensatory plan, program, or arrangement
maintained by the Company, (iii) by withholding payment of future increases in
compensation (including the payment of any discretionary bonus amount) or grants
of compensatory awards that would otherwise have been made in accordance with
the Company’s otherwise applicable compensation practices, or (iv) by any
combination of the foregoing.
     14. Amendments. The Committee has the exclusive right to amend this
Agreement as long as the amendment does not adversely affect your [20XX-20XX
Performance Opportunity] in any material way (without your written consent) and
is otherwise consistent with the Plan. The Company will give written notice to
you (or, in the event of your death, to your beneficiary or estate) of any
amendment as promptly as practicable after its adoption.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and you have executed this Agreement as set forth below.

                      TOTAL SYSTEM SERVICES, INC.       EXECUTIVE    
 
                                [name]    
 
                   
By:
                                                  Signature    
Title:
                   
 
 
 
               
Date:
          Date:        
 
 
 
         
 
   

7